 

--------------------------------------------------------------------------------



EXHIBIT 10.1


CONVERTIBLE NOTE PURCHASE AGREEMENT


This Convertible Note Purchase Agreement (this "Agreement") is made as of
December __, 2008 between Applied NeuroSolutions, Inc., a Delaware corporation
(the "Company"), and each of the purchasers listed on Schedule I hereto (each a
“Purchaser” and, collectively, the "Purchasers").


The Company and the Purchasers hereby agree as follows:
 
SECTION 1
 
Purchase and Sale of the Units


1.1                      Authorization of Issuance and Sale of the Units.  Prior
to the Closing (as defined herein), the Company will have authorized the
issuance and sale of 12% Convertible Promissory Notes up to an aggregate
principal amount of $2,000,000 (the “Notes”).  The Notes will be in the form
annexed hereto as Exhibit A.


1.2                      Sale and Purchase of the Units.  At the Closing,
subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, each of the
Purchasers will purchase the Note(s) in the principal amount(s) set forth
opposite such Purchaser’s name on Schedule I annexed hereto at a purchase price
set forth opposite such Purchaser’s name on Schedule I annexed hereto (the
“Purchase Price”).
 
 
SECTION 2
 
Closing, Payment and Delivery


2.1                      Closing.  The Closing of the sale of the Notes will
occur on December 31, 2008 or on such later date as the parties may mutually
determine (the “Closing”).


2.2                      Payment and Delivery.  At the Closing, (a) the
Purchasers will pay to the Company by check or wire funds transfer the Purchase
Price set forth opposite such Purchaser’s name on Schedule I annexed hereto, and
(b) the Company will deliver to the Purchasers the Note(s) in the principal
amount(s) set forth opposite each such Purchasers name on Schedule I annexed
hereto registered in such name or names as each such Purchaser may reasonably
designate.
 
5

--------------------------------------------------------------------------------


SECTION 3
 
Representations and Warranties of the Company


The Company hereby represents and warrants to the Purchasers that:


3.1                      Corporate Power, Qualification and Standing.  The
Company is validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact business in each jurisdiction in which its
ownership of property or conduct of activities requires such qualification.  The
Company has all requisite corporate power and authority to enter into this
Agreement, to sell the Notes, to execute and deliver the Notes and to carry out
and perform its other obligations under this Agreement and under the Notes.


3.2                      Authorization; No Conflict; Enforceability.  Execution
and delivery of this Agreement, the Notes, the issuance and sale of the Notes
and the issuance of the Common Stock upon the conversion of the Notes and/or the
payment of interest on the Notes (collectively, the “Note Shares”) have been
duly authorized by all necessary corporation action of the Company.  Performance
by the Company of its obligations under this Agreement and the Notes will not
conflict with or violate the charter documents or bylaws of the Company, or
conflict with or violate, in any material respect, (i) any indenture, loan
agreement, lease, mortgage or other agreement binding on the Company, (ii) any
order of a court or administrative agency binding on the Company, or (iii) any
applicable law or governmental regulation, the effect of any of which would have
a material adverse effect on the Company or materially impair or restrict the
Company's power to perform its obligations as contemplated hereby.  This
Agreement and the Notes are valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance and transfer, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).


3.3               Valid Issuance.  Upon the due conversion of the Notes or the
issuance by the Company of shares of Common Stock in payment of interest on the
Notes, the Note Shares issuable thereupon will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws.  On the maturity date of the Notes, the Company shall have a
sufficient number of authorized shares of Common Stock reserved for issuance
upon the conversion of the principal of the Notes by the Purchasers.  Prior to
the maturity date of the Notes, the Company shall take such steps as are
reasonably necessary to provide for a sufficient number of authorized shares of
Common Stock available for issuance upon the conversion of the principal of the
Notes by the Purchasers.


3.4               Delivery of SEC Filings; Business.  The Company has made
available to the Purchasers through the EDGAR system, true and complete copies
of the Company’s most recent Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2007 (the “10-KSB”), and all other reports filed by the
Company pursuant to the 1934 Act since the filing of the 10-KSB and prior to the
date hereof (collectively, the “SEC Filings”).


3.5               Brokers and Finders.  No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.


6

--------------------------------------------------------------------------------


3.6               Private Placement.  The offer and sale of the Notes to the
Purchasers as contemplated hereby are exempt from the registration requirements
of the Securities Act of 1933 (the “Securities Act”).
 


SECTION 4
 
Representations and Warranties of the Purchasers


Each Purchaser, severally and not jointly, represents and warrants to the
Company that:


4.1               Purchase Entirely for Own Account.  The Note(s) to be received
by the Purchaser hereunder will be acquired for the Purchaser’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act.  The Purchaser is not
a registered broker dealer or an entity engaged in the business of being a
broker or dealer.


4.2               Investment Experience.  The Purchaser acknowledges that it can
bear the economic risk and complete loss of its investment in the Note(s) and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.


4.3               Disclosure of Information.  Each Purchaser has had an
opportunity to receive all additional information related to the Company
requested by it and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the offering
of the Notes.  The Purchaser acknowledges that it has access to, and an
opportunity to inspect, the SEC Filings.


4.4               Accredited Purchaser.  The Purchaser is an accredited
Purchaser as defined in Rule 501(a) of Regulation D, as amended, under the
Securities Act.


4.5               Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
 
 
SECTION 5
 
Registration Rights; Legend; Restrictions on Transfer


5.1                      Registration Rights.  The Purchasers shall have the
demand registration rights set forth on Schedule II annexed hereto with respect
to the shares of Common Stock issued upon any conversion of principal of the
Notes.  The Purchasers shall have piggyback registration rights, but not any
demand registration rights, set forth on Schedule III annexed hereto with
respect to Note Shares issued by the Company in payment of interest on the Notes
pursuant to Section 2 thereof (the “Interest Shares”).


7

--------------------------------------------------------------------------------


5.2               Legend.  Each Note and each certificate representing Note
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required under any applicable
state securities laws):


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.



    5.3               Restriction on Transfer.  Notwithstanding anything to the
contrary set forth in this Agreement, the Notes and the Note Shares are
“restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act or pursuant to an exemption
from such registration.
 
 
SECTION 6
 
Miscellaneous


6.1             Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.




8

--------------------------------------------------------------------------------


6.2             Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties.  No Purchaser shall transfer
this Agreement without the prior written consent of the Company.


6.3             Entire Agreement; Amendment.  This Agreement (including any
schedules or exhibits annexed hereto) and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.  Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated except by a
written instrument signed by the Company and by the Purchasers holding Notes
with a majority of the outstanding principal of all Notes.


6.4             Notices.  All notices and other communications required or
permitted hereunder shall be mailed by either an express mail carrier,
first-class mail, postage prepaid, or facsimile, or delivered either by hand or
by messenger, addressed (a) if to the Purchasers, as indicated on Schedule I
hereto, or at such other address as the Purchasers shall have furnished to the
Company in writing, or (b) if to the Company, at its address set forth on the
signature page hereto (with copy to:  Eilenberg Krause & Paul LLP, 11 East 44th
Street, 19th Floor, New York, NY  10017, Attn.: Adam D. Eilenberg, Esq.) or at
such other address as the Company shall have furnished to the Purchasers and
each such other holder in writing.  All such notices or communications shall be
deemed given when actually delivered by hand, messenger, express mail carrier or
facsimile or, if mailed, three days after deposit in the U.S. mail.


6.5             Delays or Omission.  No delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement, upon any breach or
default of another party under this Agreement, shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.


6.6             Severability.  In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


6.7             Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, including, but not limited to, accountants’ and
attorneys’ fees and disbursements, in connection with any amendment,
modification or waiver of this Agreement and the Notes.


9

--------------------------------------------------------------------------------


6.8             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.




[Signatures appear on next page]



 





 



 
10 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
executed and delivered by their duly authorized officers or partners, as the
case may be, as of the day and year first above written.


APPLIED NEUROSOLUTIONS, INC.


By: _________________________________
Title: ____________________________


Address: 50 Lakeview Parkway, Suite 111
   Vernon Hills, IL 60061




PURCHASER




________________________________
Signature


_________________________________
Print Name


_________________________________
Street Address


________________________________
City, State, Zip Code


_________________________________
Date


_________________________________
Principal Amount of Note




_________________________________
Purchase Price









 





 



 
11 

--------------------------------------------------------------------------------

 

SCHEDULE I




Name and Address of Purchaser
 
Principal Amount of Note
 
Purchase Price
   
$___________________
       
$___________________
       
$___________________
       
$___________________
       
$___________________
       
$___________________
       
$___________________
       
$___________________
       
$___________________
   



TOTAL  $______________________









 





 



 
  12

--------------------------------------------------------------------------------

 



SCHEDULE II – DEMAND REGISTRATION RIGHTS


(a)           Demand Registration. Upon delivery to the Company of a written
demand from the Purchaser(s) holding the Notes with a majority of the
outstanding principal thereof (“Demand Notice”), the Company shall prepare and
file with the Securities and Exchange Commission (the “Commission”) within 60
days after the delivery of such  Demand Notice to the Company (the “Filing
Deadline”) a registration statement on Form S-1 (the “Registration Statement”),
covering the resale of all or such portion of the shares of Common Stock issued
upon any conversion of principal of the Notes as specified in the Demand Notice
(the “Registrable Securities”) as permitted by any publicly available written or
oral guidance, comments, requirements or requests of the Commission’s  staff and
(ii) the Securities Act (the “SEC Guidance”) (provided that the Company shall
use diligent efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, the Manual of Publicly Available Telephone Interpretations
D.29) that are not then registered on an effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415.  Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities.  The Company shall include in a Registration Statement only the
Registrable Securities.  If the initial Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the initial
Filing Deadline, the Company will make payments to the Purchasers, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the aggregate
principal amount of the Notes then outstanding (paid on a pro-rata basis to each
Purchaser based on the amount of principal of such Purchaser’s Note(s) then
outstanding) for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been filed
for which no Registration Statement is filed with respect to the Registrable
Securities.  Such payments shall constitute the Purchasers’ exclusive remedy for
such events; provided, however, that the Purchasers shall retain the right to
pursue any equitable remedies available to it with respect to such events. Such
payments shall be made to the Purchaser in cash.  The maximum aggregate
liquidated damages payable to the Purchasers under these registration rights
provisions (including paragraphs (a) and (c) hereof) shall be 5.0% of the
aggregate purchase price paid by the Purchasers for the Notes pursuant to the
Purchase Agreement.  Notwithstanding any other provision of this Agreement, if
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered in the Registration Statement (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by the Purchasers as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced pro rata among the Purchasers based on
the principal amount of their respective Notes.  In the event of such reduction,
the Company shall file one or more Registration Statements covering the
remaining Registrable Securities to the extent permitted by SEC Guidance (and
such additional Registration Statement(s) shall be filed within a reasonable
time after the earliest date permitted by SEC Guidance).


(b)      Expenses. The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, but
excluding fees and expenses of counsel(s) to the Purchasers, discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.
 
13

--------------------------------------------------------------------------------


(c)      Effectiveness.
 
    (i)     The Company shall use reasonable best efforts to have the initial
Registration Statement required to be filed hereunder declared effective by the
120th calendar day after the initial Filing Deadline (150th calendar day if the
SEC reviews the Registration Statement) and have any additional Registration
Statements which may be required pursuant to paragraph (a) above declared
effective by the 120th calendar day following the date on which such additional
Registration Statement is required to be filed hereunder (each an “Effectiveness
Deadline”).  The Company shall telephonically request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a business
day.  The Company shall immediately notify the Investor via facsimile or by
e-mail delivery of the effectiveness of a Registration Statement on the same
business day that the Company telephonically confirms effectiveness of a
Registration Statement with the Commission, which shall be the date requested
for effectiveness of such Registration Statement (“Effective Date”). The Company
shall, by 9:30 a.m. New York City time on the second business day after the
Effective Date, file a final Prospectus with the Commission as required by Rule
424.  If (A) a Registration Statement covering the Registrable Securities is not
declared effective by the SEC by the applicable Effectiveness Deadline, or (B)
after a Registration Statement has been declared effective by the Commission,
sales cannot be made pursuant to such Registration Statement for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding (x) the inability
of any Purchaser to sell the Registrable Securities covered thereby due to
market conditions, (y) an Allowed Delay (as defined below) and (z) the 45 day
period following the date on which the Company files its annual report on Form
10-K and during which the Company’s post effective amendment to such
Registration Statement has not yet been declared effective, then the Company
will make payments to the Purchasers, as liquidated damages and not as a
penalty, in an amount equal to 1.0%, of the aggregate principal amount of the
Notes  then outstanding (paid on a pro-rata basis to each Purchaser based on the
amount of principal of such Purchaser’s Note(s) then outstanding) for each 30-
day period or pro rata for any portion thereof following the date by which such
Registration Statement should have been effective (the “Blackout Period”). Such
payments shall constitute the Purchasers’ exclusive remedy for such
events; provided, however, that the Purchasers shall retain the right to pursue
any equitable remedies available to it with respect to such events. The amounts
payable as liquidated damages pursuant to this paragraph shall be paid monthly
within three (3) Business Days of the last day of each month following the
commencement of the Blackout Period until the termination of the Blackout
Period.  Such payments shall be made to the Investor in cash. The maximum
aggregate liquidated damages payable to the Purchasers under these registration
rights provisions (including paragraphs (a) and (c) hereof) shall be 5.0% of the
aggregate purchase price paid by the Purchasers for the Notes pursuant to the
Purchase Agreement.
 
        (ii)     Not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any prospectus included in any registration
contemplated by these registration rights provisions containing such
information, the disclosure of which at the time is not, in the good faith
opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Purchasers in
writing of the existence of (but in no event, without the prior written consent
of any such Purchaser, shall the Company disclose to the Investor any of the
facts or circumstances regarding) material non-public information giving rise to
an Allowed Delay, (b) advise the Purchasers in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay and (c) use best
efforts to terminate an Allowed Delay as promptly as practicable.


14

--------------------------------------------------------------------------------


(d)           Company Obligations. The Company will use reasonable best efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
            (i)           use reasonable best efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earliest of (i) the first anniversary of the
Maturity Date (as defined in the Notes), (ii) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (iii) the date on which all Registrable Securities covered
by such Registration Statement may be sold pursuant to Rule 144(b)(1)(i) (the
“Effectiveness Period”) and advise the Purchasers in writing when the
Effectiveness Period has expired;
 
  (ii)      prepare and file with the SEC such amendments and post-effective
amendments to a Registration Statement and the prospectus as may be necessary to
keep such Registration Statement effective for the applicable Effectiveness
Period and to comply with the provisions of the Securities Act and the Exchange
Act with respect to the distribution of all of the Registrable Securities
covered thereby;
 
  (iii)            use reasonable best efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
  (iv)           otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
1934 Act, take such other actions as may be reasonably necessary to facilitate
the registration of the Registrable Securities hereunder;
 
(e)           Obligations of the Purchasers.
 
(i)  The Purchasers shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
15

--------------------------------------------------------------------------------


(ii)           The Purchasers, by their respective acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless any such Purchaser has notified the Company in
writing of its election to exclude all of its Registrable Securities from such
Registration Statement.
 
(iii)           The Purchasers agree that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay or notice from the
Company that a Registration Statement contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, the Purchasers will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities, until the Purchasers’ receipt of the
copies of the supplemented or amended prospectus filed with the Commission and
until any related post-effective amendment is declared effective.
 





 





 



 
16 

--------------------------------------------------------------------------------

 



SCHEDULE III – PIGGYBACK REGISTRATION RIGHTS




Piggyback Registration.   


(a)           If (and on each occasion that) the Company proposes to register
any of its securities under the Securities Act, either for the Company’s own
account or for the account of any of its security holders (each such
registration not withdrawn or abandoned prior to the effective date thereof, a
“Piggyback Registration”), the Company will give written notice to each of the
Purchasers at least ten (10) business days prior to the anticipated filing date
of such Piggyback Registration. Notwithstanding the foregoing, the Company will
not be obligated to give notice to Purchasers as to or to include any Interest
Shares in any registration (i) on Form S-8 or similar limited-purpose form of
registration statement effected solely to implement an employee benefit plan,
(ii) on Form S-4 or similar limited-purpose form of registration statement
effected solely to implement an acquisition or (iii) any registration for which
the Company is not permitted to include the securities of other persons (such as
the Interest Shares) , whether pursuant to contract, law or otherwise.
 
(b)           Subject to the provisions contained in paragraphs (c) and (d) of
this Schedule III and in the last sentence of this paragraph (b): (A) the
Company will be obligated to include in each Piggyback Registration all Interest
Shares with respect to which the Company receives, within 10 business days after
the date on which the Company gives written notice of such Piggyback
Registration to the Purchasers pursuant to Section (a) above, the written
requests of such Purchasers for inclusion in such Piggyback Registration, and
(B) the Company will use its reasonable efforts to effect promptly the
registration of all such Interest Shares. The Company and its underwriters will
be permitted, on any registration initiated by the Company, to terminate or
withdraw such registration or to reduce the total number of shares proposed to
be registered thereunder.


(c)            If a Piggyback Registration is an underwritten registration, and
the managing underwriters thereof give written advice to the Company that the
total amount of securities, including the Interest Shares and other securities
to be registered pursuant to the Piggyback Registration exceeds the amount of
securities that the underwriters reasonably believe compatible with the success
of the offering (the “Underwriters’ Maximum Number”), then:


(i)  If such registration was initiated by the Company, (x) the Company will be
entitled to include in such registration that number of securities that the
Company proposes to offer and sell for its own account in such registration and
which does not exceed the Underwriters’ Maximum Number and, to the extent such
securities are less than the Underwriters’ Maximum Number (y) the Company will
be obligated to include in such registration that number of Interest Shares of
the Company that are requested by the Purchasers and by other persons and which
does not exceed the difference between the Underwriters’ Maximum Number and the
number of securities of the Company that the Company is entitled under clause
(x) above to include in such registration, and such number of securities of the
Company will be allocated pro rata among the Purchasers and other persons in
proportion to the number of securities of the Company held by each such
Purchaser or other person.
 
17

--------------------------------------------------------------------------------


(ii)  If such registration was initiated by a person other than the Company or a
Purchaser, (w) the Company will be obligated to include in such registration
that number of securities that are requested by the person(s) initiating such
registration and which is not more than the Underwriters’ Maximum Number, and
such number of securities will be allocated pro rata among such other person(s)
in proportion to the number of securities of the Company held by each such other
person; (x) the Company will be entitled to include in such registration that
number of securities that the Company proposes to offer and sell for its own
account in such registration and which does not exceed the difference between
the Underwriters’ Maximum Number and the number of securities that the Company
is required under clause (w) above to include in such registration; (y) and
thereafter the Company will be obligated to include in such registration that
number of Interest Shares that are requested by the Purchasers requesting
registration and which is not more than the Underwriters’ Maximum Number, and
such number of securities will be allocated pro rata among the Purchasers
requesting registration in proportion to the number of Interest Shares held by
each such Purchaser; and (z) if the Underwriters’ Maximum Number exceeds the sum
of the number of securities that the Company is obligated to include in such
registration for the account of other persons pursuant to clause (w) above and
the number of securities that the Company proposes to offer and sell for its own
account in such registration, then the Company may include in such registration
that number of other securities that persons referred to in clause (w) above
have requested be included in such registration and which is not greater than
such excess.
 
For purposes of this Section (c), the numbers of securities of the Company held
by any Purchaser or other person will be calculated on a fully diluted basis
assuming the full exercise, conversion, or exchange of all outstanding
securities that are exercisable, convertible or exchangeable for shares of the
Company’s Common Stock.
 
(d)           In any Piggyback Registration, the Company will select, in its
sole discretion, the investment bankers and managing underwriters in such
registration.
 
(e)           Each Purchaser, if the Company or the managing underwriters so
request of such Purchasers in connection with such registration, will not,
without the prior written consent of the Company or such underwriters, effect
any sale or other distribution of any equity securities of the Company,
including any sale pursuant to Rule 144, during the seven days prior to, and
during the 180-day period, commencing on the effective date of such underwritten
registration, except pursuant to such underwritten registration.











 




 



 
18 

--------------------------------------------------------------------------------

 
